Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
This office action is responsive to RCE filed on 03/12/2021. Claims 1, 6, 10, and 17 are amended. Claims 1-3, 5-6, 10-12, 14-17, and 19 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 16 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1-3, 5-6, 10-12, 14-17, and 19 are directed to determining incentive based on customer engagement behavioral data and customer transaction data. Specifically, the claims recite receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobile electronic device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobile electronic device perform(s) the steps or functions of receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and customer transactional data for a 
step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobile electronic device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining incentive based on customer engagement behavioral data and customer transaction data. As discussed above, taking the claim elements separately, the mobile electronic device perform(s) the steps or functions of receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and customer transactional data for a plurality of customers, wherein the customer engagement behavioral data comprises customer engagement behaviors including the customer’s interaction with a financial institution computer application and/or a financial institution website; generating a dynamic customer profile for each of the customers based on the customer activity data and the customer transactional data; predicting, using machine learning, a plurality of tasks that are associated with increasing at least one of the customer engagement behaviors; generating challenge data for a challenge comprising the plurality of tasks, an order in which the tasks are to be completed, and an incentive for completing the tasks; dynamically matching one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile: issuing the challenge to the customer on a customer; tracking the customer’s response to the challenge; and updating the customer’s dynamic customer profile based on the customer’s response. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining incentive based on customer engagement behavioral data and customer transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (U.S. Patent Application Publication No. 20180232762) in view of Marshak, (U.S. Patent Application Publication No. 20170109776).
	As to Claim 1, Greene teaches a method for gamification-based engagement, comprising: in a financial institution information processing apparatus comprising at least one computer processor: (see abstracts note: Embodiments of the invention are directed to systems, methods and computer program products for targeted resource token generation and deployment. Embodiments receive interaction information associated with a user, wherein the interaction information comprises past interactions; in response to receiving the past interactions, determine recommended interactions based on the past interactions; determine one or more unused recommended interactions; presentthe unused receiving, from a plurality of data sources, customer activity data (0054: information may include various types of information associated with a user) comprising customer engagement behavioral data (0054: personal information associated with the user or the user's financial institution account) and customer transactional data for a plurality of customers, wherein the customer engagement behavioral data comprises customer engagement behaviors including the customer’s interaction with a financial institution computer application and/or a financial institution website; (0054: input information may include account information associated with the user's financial institution account… the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue (or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue.), (0061: In some embodiments, the first input information comprises a transaction history associated with the user's financial institution account. In some embodiments as described herein, the transaction history may be associated with a predetermined time period (e.g., the previous three months). The transaction history includes the types of generating a dynamic customer profile for each of the customers based on the customer activity data and the customer transactional data (0054: The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: input information may include account information associated with the user's financial institution account… the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue (or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue.), (0061: In some embodiments, the first input information predicting, using machine learning, a plurality of tasks (0052: in order to encourage the user to make a purchase associated with the activated offer, the system may adjust the offer (e.g., increase the rebate or discount amount associated with the offer, replace the merchant associated with the offer with the merchant from which the user made purchases during the predetermined period, or the like). The offer adjustment may be communicated to the user to encourage the user to make a purchase associated with the adjusted offer. Additionally or alternatively, the system may, at the time of settlement of the user's purchase made during the predetermined period after activating the offer, substitute the offer with the adjusted offer (may be referred to as the second offer) so that the user receives a discount or rebate on the user's purchase) that are associated with increasing at least one of the customer engagement behaviors (0067: determining whether to present an offer to the user based on the at least one offer and the account information. Therefore, the determining step comprises matching an offer to an account (e.g., based on the account information) such that there is a high likelihood (e.g., greater than a threshold probability) that the user associated with the account uses the offer to make a purchase using a payment method associated with the account); (0001: When an entity sends a targeted purchase offer to a potential customer, there is a greater likelihood that the potential customer actually takes advantage of the purchase offer. By sending purchase offers to potential customers who will likely use the purchase offers and excluding those who will likely not use the purchase offers, an entity can save millions of dollars in sending out purchase offers to those who will likely not use the purchase offers. Therefore, there is a need for a system to produce targeted purchase offers), (0052: In some embodiments, the system described herein may determine that the user has activated an offer, but has not made a purchase associated with the offer for a predetermined period after activating the offer. Additionally, the generating challenge data for a challenge comprising the plurality of tasks (0099: transaction comprises a plurality of transactions, and the at least one offer is applied to an aggregate of the plurality of transactions. For example, the offer may specify that the user will receive the discount or rebate on all purchase transactions executed by the user between 4 PM and 6 PM on a particular day) “Examiner interpretation: tasks can be discounts or rebates must be executed between 4pm and 6pm”, an order in which the tasks are to be completed (0099: purchase transactions executed by the user between 4 PM and 6 PM), and an incentive for completing the tasks (0099: Then the system applies the at least one offer to the aggregated amount. In some embodiments, some of the transactions executed by the user between 4 PM to 6 PM may be excluded (e.g., transactions that do not meet the minimum amount, transactions executed with a payment method that does not qualify for the offer, transactions executed by a user in the household who does not qualify for the offer, or the like) “Examiner interpretation: If the transaction happens between 4 and 6 then the user will be provided and applied with an incentive”; (0101), (0099), and (0028: As an example, the activated offer may be a rebate of $5 on a purchase of $20 from a department store. The user may decide to use the offer by visiting the department store and making a purchase of $20. In some embodiments, at the point of sale, the user pays $20 for the user's purchase using an eligible payment method determined by the financial institution or the merchant (e.g., issuing the challenge to the customer on a customer’s mobile electronic device (0029,0067, and 0072. Paragraph 0029, note: Referring now to FIG. 1, a general process flow 100 is provided for implementing rule-based offer association. At block 110, the method comprises receiving at least one rule, the at least one rule comprising at least one of a user exclusion (or user filtering) rule or a merchant exclusion (or merchant filtering) rule. At block 120, the method comprises receiving user information associated with a user, the user information comprising account information associated with the user's financial institution account. At block 130, the method comprises determining whether to send an offer to the user based on the at least one rule and based on the received user information, the offer enabling the user to receive at least one of a discount or a rebate on a purchase from a merchant. As described previously, in some embodiments, the discount or rebate is received at a point of time in the future when the transaction that qualifies for the offer is processed by the financial institution; paragraph 0067, note: Referring now to FIG. 3, a general process flow 300 is provided for implementing an intelligent offer tool. At block 310, the method comprises receiving at least one offer, the at least one offer enabling a user to receive at least one of a discount or a rebate on a purchase from a merchant. At block 320, the method comprises receiving account information associated with the user, the account information being associated with the user's financial institution account, the account information comprising a transaction history. At block 330, the method comprises determining whether to present an offer to the user based on the at least one offer and the account information. Therefore, the determining step comprises matching an offer to an account (e.g., based on the account information) such that there is a high likelihood (e.g., greater than a threshold probability) that the user associated with the account uses the offer to make a ; (0029), (0067), and (0072),tracking the customer’s response to the challenge (0137: the user interface displays rebates that may have been earned by the user (rebates that the system determines that the user may have earned based on near real-time match processing, e.g., based on authorization information associated with a transaction). At settlement, the system determines whether the rebates that may have been earned by the user are actually payable to the user. Therefore, if the system determines that the rebates that may have been earned by the user are actually payable to the user, the rebate is moved to the category of rebates earned by the user but not yet paid to the user) “Examiners enterpretation: the system tracks and determines the rebates that may have been displayed and earned by the user”; and (0112), (0137), and (0055),updating the customer’s dynamic customer profile (0137: the rebate is moved to the category of rebates earned by the user and paid to the user) based on the customer’s response (0137: determines that the rebates that may have been earned by the user are actually payable to the user, the rebate is ; (0109), (0112), (0137), and (0055).
Greene does not teach dynamically matching one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile.
However Marshak teaches dynamically matching one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge (0053: predictions based on past user behavior… predictions based on particular contexts, such as the time of the day, the vendor, the discount offer and other contributing factors) and a type of the incentive (0053: The user model may permit the system 200 to be more efficient than systems that offer discounts) “Examiners interpretation: type of incentive can be the more efficient discount based on the time of the day which for example can be a near by restaurant that opens at 12pm and the time of the day is almost 12” based on a customer segment of the dynamic customer profile (0053: model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user): (0053: In some embodiments, the system 200 builds a model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user. The model may generate predictions based on past user behavior. The model may generate predictions based on previous behavior by other users having a connection to the user, such as “friends” on social networks. The model may provide different predictions based on particular contexts, such as the time of the day, the vendor, the discount offer and other contributing factors. The user model may permit the system 200 to be more efficient than systems that offer discounts to random people, by acting on predictions that increase the likelihood that the user will accept a discount offer generated on demand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greene to include dynamically matching one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile of Marshak. Motivation to do so comes from the knowledge well known in the art that dynamically matching one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile would provide a more accurate incentive that the customer can use and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 2, Greene, and Marshak teach the method of claim 1.
Greene further teaches further comprising:issuing the customer a reward based on the incentive for completing the challenge (0094, note: Processing a transaction and/or an offer may also be referred to as settling a transaction and/or an offer. As explained herein, in some embodiments, either an offer or a substitute of the offer (when a substitution condition is satisfied) may be applied to the transaction at settlement) and (0137, note: In some embodiments, there may be a predetermined period between the settlement of the transaction and/or the offer and the payment or posting of the rebate to the user's account. In some embodiments, the user interface displays rebates earned by the user that have been paid to the user's account and rebates earned by the user that have not yet been paid to the user's account. Additionally, the user interface displays rebates that may have been earned by the user (rebates that the system determines that the user may have earned based on near real-time match processing, e.g., based on authorization information associated with a transaction). At settlement, the system determines whether the rebates that may have been earned by the user are actually payable to the user. Therefore, if the system determines that the rebates that may have been earned by the user are actually payable to the user, the rebate is moved to the category of rebates earned by the user but not yet paid to the user. After a subsequent period when the rebate is posted to the user's account, the rebate is moved to the category of rebates earned by the user and paid to the user); (0094), and (0137).


Greene further teaches further comprising:updating the challenge data based on the customer’s response (0040: note: Referring now to FIG. 5, a general process flow 500 is provided for substituting a first offer with a second offer. At block 510, the method comprises determining a transaction associated with a user's financial institution account, wherein the transaction is associated with a first offer activated by the user of the financial institution account or automatically activated based on one or more preconfigured user preferences. At block 520, the method comprises determining, when processing the transaction, whether to substitute the first offer with a second offer, wherein the second offer is based on at least one of user information or account information associated with the user at the time of processing the transaction. At block 530, the method comprises substituting the first offer with the second offer, wherein a discount or rebate associated with the second offer, and not the first offer, is applied to the transaction. The process for substituting a first offer with a second offer is described herein. In some embodiments, the first offer is substituted with the second offer at the time of processing the transaction based on information associated with the user's relationship (e.g., account information or user information described herein) with the financial institution) and (0041, note: When the first offer is substituted with the second offer, a notification may be transmitted to the user. The notification may be transmitted via email, text message, social networking message, or the like. The notification may indicate the reasons for the substituting the first offer with the second offer, and the effect of substituting the first offer with the second offer (e.g., the user receives a bigger discount or rebate). The notification may be transmitted either prior to, at, or after the offer substitution. In some embodiments, the user may select an option on the user's mobile device to either accept or reject the offer substitution); (0040), and (0041).

As to Claim 5, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein the dynamic customer profile is further based on a circumstantial data (0061: note: In some embodiments, the first input information comprises a transaction history associated with the user's financial institution account. In some embodiments as 

As to Claim 11, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein at least one of a number of tasks to be completed, the order in which the tasks are to be completed, and the incentive are specific to the customer; (0029: note: Referring nowto FIG. 1 , a general process flow 100 is provided for implementing rule-based offer association. At block 110, the method comprises receiving at least one rule, the at least one rule comprising at least one of a user exclusion (or user filtering) rule or a merchant exclusion (or merchant 

As to Claim 12, Greene, and Marshak teach the method of claim 1.
Marshak further teaches wherein the step of dynamically matching one of the customers to the challenge comprises:using machine learning to identify the customer to match to the challenge; (0053: model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user): (0053: In some embodiments, the system 200 builds a model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user. The model may generate predictions based on past user behavior. The model may generate predictions based on previous behavior by other users having a connection to the user, such as “friends” on social networks. The model may provide different predictions based on particular contexts, such as the time of the day, the vendor, the discount offer and other contributing factors. The user model may permit the system 200 to be more efficient than systems that offer discounts to random people, by acting on predictions that increase the likelihood that the user will using machine learning to identify the customer to match to the challenge of Marshak. Motivation to do so comes from the knowledge well known in the art that using machine learning to identify the customer to match to the challenge would provide a more accurate incentive that the customer can use and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 14, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein the customer is notified of the challenge after the plurality of tasks are completed in the order; (Figure 13, note: the second cell phone screen shows the notification or "Congratulations. You've completed your Bonus Coin Opportunity and collected 1 Bonus Coins. Keep collecting to earn a reward"), (0109, note: In some embodiments, immediately after occurrence of the transaction (e.g., after the system described herein receives information associated with the transaction), the user receives a text message, email message, social network message, financial institution network message, or the like, indicating the transaction qualifies for an activated offer (and/or indicating the amount of discount or rebate associated with the offer). Alternatively or additionally, the indicator (and/oran amount of discount or rebate associated with the offer) may be presented (e.g., immediately after the transaction occurs) adjacent to a transaction on the user's transaction history which may be accessible via at least one of the user's financial institution account or social networking account. In some embodiments, the indicator (and/oran amount of discount or rebate associated with the offer) may be presented in a pop-up window when the user selects (e.g., clicks, hovers over, or the like) a transaction from the transaction history. In some embodiments, a transaction that qualifies for an activated offer may be presented differently (e.g., different color, background, font, projection or the like) from a transaction that does not qualify for an activated offer. In some embodiments, an indicator, as described herein, may comprise an amount of discount or rebate associated with the offer. Therefore, the present invention enables a user to receive near real-time feedback on a transaction regarding whether Examiner’s note: the user being provided the rewards or future rewards in the interface as discussed in the cited sections of Green after completion of the required tasks reads on the broad limitation of "notified of the challenge".

As to Claim 15, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein the customer’s response to the challenge comprises at least one of a customer time spent reviewing the challenge, acceptance or rejection of the challenge, an action taken prior to responding to the challenge, and an action taken after responding to the challenge; (0109: note: In some embodiments, immediately after occurrence of the transaction (e.g., after the system described herein receives information associated with the transaction), the user receives a text message, email message, social network message, financial institution network message, or the like, indicating the transaction qualifies for an activated offer (and/or indicating the amount of discount or rebate associated with the offer). Alternatively or additionally, the indicator (and/or an amount of discount or rebate associated with the offer) may be presented (e.g., immediately after the transaction occurs) adjacent to a transaction on the user's transaction history which may be accessible Examiner’s note: only one is required by the claims and tracking a user purchases read on the recite limitation of" an action taken afterresponding to the challenge".

	As to Claim 1, Greene teaches a system for gamification-based engagement, comprising: (see abstracts note: Embodiments of the invention are directed to systems, methods and computer program products for targeted resource token generation and deployment. Embodiments receive interaction information associated with a user, wherein the interaction information comprises past interactions; in response to receiving the past interactions, determine recommended interactions based on the past interactions; determine one or more unused recommended interactions; presentthe unused recommended interactions to the user for consideration; generate interactive tokens based on the past interactions and the recommended interactions; prompt the user to perform one or more actions related to the unused recommended interactions; determine that the user has attained at least a threshold level of achievement; and in response, award some of the interactive tokens to the user),a plurality of data sources, each of the data sources providing customer activity data; (0054, note: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue ( or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue), and (0055, note: At block 210, the method comprises receiving first input information associated with a user, the first input information being associated with the user's financial institution account and being received from a first system. At block 220, the method comprises queuing the first input information until receiving second input information at least one customer mobile electronic device; (0072 and 0172. Paragraph 0072, note: In some embodiments, the offer is presented via at least one of a user interface associated with the user's financial institution account (e.g., online banking account, mobile banking account on a portable mobile communication device, or the like) or a user interface associated with the user's social network account. In some embodiments, the offer is inserted into or presented alongside (e.g., on the right, left, top, bottom side of a transaction, or between multiple transactions) the transaction history that is presented on the user's online banking account or mobile banking account). In other embodiments, the offer is transmitted, via text message, to the user's mobile device), and (0172, note: Referring now to FIGS. 13A-13E, screenshots of exemplary mobile device interfaces according to embodiments of the invention are illustrated. Figure. 13A illustrates a "splash feature" for the mobile device, wherein the mobile application presents the user with an opportunity to earn additional cash back by gathering tokens presented for enrolling or using specified deals or programs. FIG. 13B illustrates the mobile application presenting the user with an opportunity to earn bonus tokens by completing tasks),a challenge database; and (0079: note: The external system 420 may be any computing or noncomputing system that transmits information to the system 430. Additionally or alternatively, information from the system 430 may be transmitted to the external system 420. As presented in FIG. 4, the external system 420 comprises at least one datastore 422. The datastore 422 may comprise information relating to at least one of the user, the user's financial institution account, offers, rules related to targeting offers to users, personal information, or the like. As used herein, the terms "data" and "information" may be used interchangeably; and paragraph 0090, note: It will be understood that the a financial institution computer processor executing a computer program performing the following: (0154, note: In various embodiments, the user device 1110, the interaction manipulation system 1140, the financial institution system 1170, and/or other systems may perform all or part of a one or more method or process steps discussed above and/or other method steps in association with the method steps discussed above. Furthermore, some or all the systems/devices discussed here, in association with other systems or without association with other systems, in association with steps being performed manually or without steps being performed manually, may perform one or more of the steps of one or more of the method discussed herein, or other methods, processes or steps discussed herein or not discussed herein; and paragraph 0177, note: As will be appreciated by one of ordinary skill in the art in view of this disclosure, the present invention may include and/or be embodied as an apparatus (including, for example, a system, machine, device, computer program product, and/or the like), as a method (including, for example, a business method, computer-implemented process, and/or the like), or as any combination of the foregoing. Accordingly, embodiments of the present invention may take the form of an entirely business method embodiment, an entirely software embodiment (including firmware, resident software, micro-code, stored procedures in a database, or the like), an entirely hardware embodiment, or an embodiment combining business method, software, and hardware aspects that may generally be referred to herein as a "system." Furthermore, embodiments of the present invention may take the form of a computer program product that includes a computerreadable storage medium having one or more computer-executable program code portions stored therein. As used herein, a processor, which may include one or more processors, maybe "configured to" perform a certain function in a variety of ways, including, for example, by having one or more general-purpose circuits perform the function by receive, from the plurality of data sources, customer activity data (0054: information may include various types of information associated with a user) comprising customer engagement behavioral data and customer transactional data (0054: personal information associated with the user or the user's financial institution account) for a plurality of customers, wherein the customer engagement behavioral data comprises customer engagement behaviors including the customer’s interaction with a financial institution computer application and/or a financial institution website; (0054: input information may include account information associated with the user's financial institution account… the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue (or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue.), (0061: In some embodiments, the first input information comprises a transaction history associated with the user's financial institution account. In some embodiments as described herein, the transaction history may be associated with a predetermined time period (e.g., the previous three months). The transaction history includes the types of transactions, frequency of transactions, amount of each transaction, merchants associated with transactions, account balance history, or the like. Additionally or alternatively, the account information generate a dynamic customer profile for each of the customers based on the customer activity data and the customer transactional data; (0054: The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: input information may include account information associated with the user's financial institution account… the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account); (0054: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue (or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue.), (0061: In some embodiments, the first input information comprises a transaction history associated with the user's financial institution account. In some embodiments as described herein, the transaction history may be associated with a predetermined time predict using machine learning, a plurality of tasks (0052: in order to encourage the user to make a purchase associated with the activated offer, the system may adjust the offer (e.g., increase the rebate or discount amount associated with the offer, replace the merchant associated with the offer with the merchant from which the user made purchases during the predetermined period, or the like). The offer adjustment may be communicated to the user to encourage the user to make a purchase associated with the adjusted offer. Additionally or alternatively, the system may, at the time of settlement of the user's purchase made during the predetermined period after activating the offer, substitute the offer with the adjusted offer (may be referred to as the second offer) so that the user receives a discount or rebate on the user's purchase) that are associated with increasing at least one of the customer engagement behaviors (0067: determining whether to present an offer to the user based on the at least one offer and the account information. Therefore, the determining step comprises matching an offer to an account (e.g., based on the account information) such that there is a high likelihood (e.g., greater than a threshold probability) that the user associated with the account uses the offer to make a purchase using a payment method associated with the account); (0001: When an entity sends a targeted purchase offer to a potential customer, there is a greater likelihood that the potential customer actually takes advantage of the purchase offer. By sending purchase offers to potential customers who will likely use the purchase offers and excluding those who will likely not use the purchase offers, an entity can save millions of dollars in sending out purchase offers to those who will likely not use the purchase offers. Therefore, there is a need for a system to produce targeted purchase offers), (0052: In some embodiments, the system described herein may determine that the user has activated an offer, but has not made a purchase associated with the offer for a predetermined period after activating the offer. Additionally, the system may determine, based on the user's account information (e.g., transaction history), that the user has made purchases for goods or services at a merchant that competes with the merchant associated generate challenge data for a challenge from the challenge database comprising the plurality of tasks (0099: transaction comprises a plurality of transactions, and the at least one offer is applied to an aggregate of the plurality of transactions. For example, the offer may specify that the user will receive the discount or rebate on all purchase transactions executed by the user between 4 PM and 6 PM on a particular day) “Examiner interpretation: tasks can be discounts or rebates must be executed between 4pm and 6pm”, an order in which the tasks are to be completed (0099: purchase transactions executed by the user between 4 PM and 6 PM), and an incentive for completing the tasks, wherein at least one of the plurality of tasks is associated with increasing one of the customer engagement behaviors (0099: Then the system applies the at least one offer to the aggregated amount. In some embodiments, some of the transactions executed by the user between 4 PM to 6 PM may be excluded (e.g., transactions that do not meet the minimum amount, transactions executed with a payment method that does not qualify for the offer, transactions executed by a user in the household who does not qualify for the offer, or the like) “Examiner interpretation: If the transaction happens between 4 and 6 then the user will be provided and applied with an incentive”; (0101), (0099), and (0028: As an example, the activated offer may be a rebate of $5 on a purchase of $20 from a department store. The user may decide to use the offer by visiting the department store and making a purchase of $20. In some embodiments, at the point of sale, the user pays $20 for the user's purchase using an eligible payment method determined by the financial institution or the merchant (e.g., payment card, mobile device issuing the challenge to the customer mobile electronic device; track the customer’s response to the challenge (0029,0067, and 0072. Paragraph 0029, note: Referring now to FIG. 1, a general process flow 100 is provided for implementing rule-based offer association. At block 110, the method comprises receiving at least one rule, the at least one rule comprising at least one of a user exclusion (or user filtering) rule or a merchant exclusion (or merchant filtering) rule. At block 120, the method comprises receiving user information associated with a user, the user information comprising account information associated with the user's financial institution account. At block 130, the method comprises determining whether to send an offer to the user based on the at least one rule and based on the received user information, the offer enabling the user to receive at least one of a discount or a rebate on a purchase from a merchant. As described previously, in some embodiments, the discount or rebate is received at a point of time in the future when the transaction that qualifies for the offer is processed by the financial institution; paragraph 0067, note: Referring now to FIG. 3, a general process flow 300 is provided for implementing an intelligent offer tool. At block 310, the method comprises receiving at least one offer, the at least one offer enabling a user to receive at least one of a discount or a rebate on a purchase from a merchant. At block 320, the method comprises receiving account information associated with the user, the account information being associated with the user's financial institution account, the account information comprising a transaction history. At block 330, the method comprises determining whether to present an offer to the user based on the at least one offer and the account information. Therefore, the determining step comprises matching an offer to an account (e.g., based on the account information) such that there is a high likelihood (e.g., greater than a threshold probability) that the user associated with ; (0029), (0067), and (0072),update the customer’s dynamic customer profile (0137: the rebate is moved to the category of rebates earned by the user and paid to the user) based on the customer’s response (0137: determines that the rebates that may have been earned by the user are actually payable to the user, the rebate is moved to the category of rebates earned by the user but not yet paid to the user); (0109), (0112), (0137), and (0055).
Greene does not teach dynamically match one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile.
However Marshak teaches dynamically match one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge (0053: predictions based on past user behavior… predictions based on particular contexts, such as the time of the day, the vendor, the discount offer and other contributing factors) and a type of the incentive  based on a customer segment of the dynamic customer profile (0053: model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user): (0053: In some embodiments, the system 200 builds a model of likely user behavior for each user of a plurality of users. The model may be based on large amount of data that is collected concerning the user; the data may be any data used to create or populate user profiles. In some embodiments, parallel algorithms are used to build a behavior model rapidly for each user. The model may generate predictions based on past user behavior. The model may generate predictions based on previous behavior by other users having a connection to the user, such as “friends” on social networks. The model may provide different predictions based on particular contexts, such as the time of the day, the vendor, the discount offer and other contributing factors. The user model may permit the system 200 to be more efficient than systems that offer discounts to random people, by acting on predictions that increase the likelihood that the user will accept a discount offer generated on demand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greene to include dynamically match one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile of Marshak. Motivation to do so comes from the knowledge well known in the art that dynamically match one of the customers to the challenge, wherein dynamically matching one of the customers comprises predicting a type of challenge and a type of the incentive based on a customer segment of the dynamic customer profile would provide a more accurate incentive that the customer can use and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

Claim(s) 6, 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (U.S. Patent Application Publication No. 20180232762) in view of Marshak, (U.S. Patent Application Publication No. 20170109776) in view of Bilenko et al., (U.S. Patent Application Publication No. 20110295687).

As to Claim 6, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein machine identifies an incentive based on the customer transactional data and to the customer behavioral data (see paragraphs 0054-0055, 0029, and 0064. Paragraph 0054, note: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For exam pie, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed bythe financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. Therefore, each type of input information is queued on a single queue ( or multiple queues) until enough input information is received to classify the user based on one or more predetermined user profiles as described below. The invention is not limited to any duration of time that the input information spends on a queue; paragraph 0055, note: At block 210, the method comprises receiving first input information associated with a user, the first input information being associated with the user's financial institution account and being received from a first system. At block 220, the method comprises queuing the first input information until receiving second input information associated with the user, the second input information comprising personal information associated with the user and being received from a second system. At block 230, the method comprises classifying the user according to a user profile based on the first input information and the second input information; and paragraph 0029, note: Referring now to FIG. 1, a general process flow 100 is provided for implementing rule-based offer association. At block 110, the method comprises receiving at least one rule, the at least one rule comprising at least one of a user exclusion (or user filtering) rule or 
Greene do not explicitly teaches wherein machine learning identifies a weighting to give to the customer transactional data and to the customer engagement behavioral data.
However Bilenko teaches teaches wherein machine learning identifies a weighting to give to user profile data (see paragraph 0031, note: FIG. 2 represents such a machine learning type of updating mechanism. User data 220 such as collected in query logs and the like is processed by a machine learning mechanism 222 to learn model parameters 224, such as the relative weights and various other parameters used to determine the various components in each entry of the current user profile. As generally described below, update logic 226 in the profile update mechanism 110 determines whether the 

As to Claim 10, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein machine learning is used to predict an incentive that encourages the customer engagement behavior (see paragraphs 0001,0023, and 0070. Paragraph 0001, note: When an entity sends a targeted purchase offer to a potential customer, there is a greater likelihood that the potential customer actually takes advantage of the purchase offer. By sending purchase offers to potential customers who will likely use the purchase offers and excluding those who will likely not use the purchase offers, an entity can save millions of dollars in sending out purchase offers to those who will likely not use the purchase offers. Therefore, there is a need for a system to produce targeted purchase offers; Paragraph 0023, note: Thus, the system is encouraging a customer to enroll in or utilize various channels and platforms available to the customer that may be underutilized by the customer. These coins are stored and accumulated. The coins a customer collects may correspond to levels of opportunity. Each level generates a game or other interaction based on the level and may provide a cash award, charity donation, or the like upon completion of the game. The games are typically provided on a financial institution directed platform for games (i.e., on a mobile application or online banking session or widget) that actually provides a meaningful reward to the customer; and paragraph 0070, note: In some embodiments, the system does not exclude a transaction. Instead, the system intelligently determines whether transactions have been incorrectly keyed-in or whether transactions 
Greene do not explicitly teaches wherein machine learning is used to predict an incentive that encourages the customer engagement behavior.
However Bilenko teaches teaches using machine learning to predict ad information (see paragraphs 0035-0036. Paragraph 0035, note: Actual component utility is dependent on the specific monetization mechanism. For a bid increment setting implementation, it is equivalent to the revenue difference attributed to the bid increments that were triggered by the profiles times the (estimated) number of times a user will click on an advertisement that had the resulting bid increment. For any individual component (e.g., keyword), the utility can be computed by machine learning methods, which utilize historical data from users (which may be groups of similar users rather than all users) to perform estimation of expected revenue from a given keyword. There are a number of specific learning method implementations that are available, which can approximate the computation of expected bid increment revenue in various ways; and paragraph 0036, note: particular decomposition can approximate bid increment revenue by estimating the expected number of clicks on ads for the keyword for the user via a 

As to Claim 16, Greene, and Marshak teach the method of claim 1.
Greene further teaches Wherein the step of updating the customer's dynamic customerprofile based on the customer's response comprises adjusting a profile forthe customer transactional data and the engagement customer behavioral data (see paragraphs 0109, 0112, 0137, 0055, and 0064. Paragraph 0109, note: In some embodiments, immediately after occurrence of the transaction (e.g., after the system described herein receives information associated with the transaction), the user receives a text message, email message, social network message, financial institution network message, or the like, indicating the transaction qualifies for an activated offer (and/or indicating the amount of discount or rebate associated with the offer). Alternatively or additionally, the indicator (and/or an amount of discount or rebate associated with the offer) may be presented (e.g., immediately after the transaction occurs) adjacent to a transaction on the user's transaction history which may be accessible via at least one of the user's financial institution account or social networking account. In some embodiments, the indicator (and/oran amount of discount or rebate associated with the offer) may be presented in a pop-up window when the user selects ( e.g., clicks, hovers over, or the like) a transaction from the transaction history. In some embodiments, a transaction that qualifies for an activated offer may be presented differently (e.g., different color, background, font, projection or the like) from a transaction that does not qualify for an activated offer. In some or rebate associated with the offer. Therefore, the present invention enables a user to receive near real-time feedback on a transaction regarding whether the transaction qualifies for an 
Greene do not explicitly teaches wherein the step of updating the customer’s dynamic customer profile based on the customer’s response comprises adjusting a weighting for the customer transactional data and the customer engagement behavioral data.
However Bilenko teaches teaches updating by adjusting a waighting of a user profile (see paragraphs 0030-0031,0019, and 0028. Paragraph 0030, note: While any mechanism may be used to determine whether and how to update a user profile given a current context, such as a simple rule-based mechanism, one more sophisticated algorithm for constructing such a profile operates to maximize an objective function (find the parameters) so as to maximize the value of the profiles to the overall utility used in the advertising platform. A general goal is to include information in the profile corresponding to a search/query that the user will likely submit again, and then click on an advertisement after such a search; paragraph 0031, note: FIG. 2 represents such a machine learning type of updating mechanism. User data 220 such as collected in query logs and the like is processed by a machine learning mechanism 222 to learn model parameters 224, such as the relative weights and various other parameters used to determine the various components in each entry of the current user profile. As generally described below, update logic 226 in the profile update mechanism 110 determines whether the current user profile 102 will be positively changed with respect to its predicted utility according to the current context 228. If so, then the current user profile is updated based on the current context, and the updated user profile 230 returned to the client device. If not, the current user profile remains unchanged; paragraph 0019, note: Each user profile (e.g., 102) is constructed so as to generally summarize the interests and/or preferences of the user (historical and/or predicted) for subsequent use by the advertising platform 106 in advertisement selection 108. In one implementation, user profiles are data structures generally comprised of components ( e.g., terms such as keywords, categories, product names) and/or associated information (e.g., weights, frequencies, last-used-dates, categories or other labels). For example, the profile data may record a number of search occurrences per user; and paragraph 0028, 

As to Claim 19, Greene, and Marshak teach the method of claim 1.
Greene further teaches wherein machine learning identifies a weighting to give to the customer transactional data and to the customer engagement behavioral data; As per claim 19, Greene teaches wherein machine identifies an incentive based on the customer transactional data and to the customer engagement behavioral data (see paragraphs 0054-0055, 0029, and 0064. Paragraph 0054, note: Referring now to FIG. 2, a general process flow 200 is provided for queuing input information for performing rule-based offer association. The input information may include various types of information associated with a user. For example, the input information may include account information associated with the user's financial institution account and personal information associated with the user or the user's financial institution account. In some embodiments, the input information may include information received from external systems (e.g., systems not managed by the financial institution that manages the user's financial institution account). For example, the input information may include social network information associated with the user's social network account. 
Greene do not explicitly teaches wherein machine learning identifies a weighting to give to the customer transactional data and to the customer engagement behavioral data.
However Bilenko teaches teaches wherein machine learning identifies a weighting to give to user profile data (see paragraph 003i, note: FIG. 2 represents such a machine learning type of updating mechanism. User data 220 such as collected in query logs and the like is processed by a machine learning mechanism 222 to learn model parameters 224, such as the relative weights and various other parameters used to determine the various components in each entry of the current user profile. As generally described below, update logic 226 in the profile update mechanism 110 determines whether the current user profile 102 will be positively changed with respect to its predicted utility according to the current context 228. If so, then the current user profile is updated based on the current context, and the updated user profile 230 returned to the client device. If not, the current user profile remains unchanged). Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Green with the aforementioned teachings from Bilenko et al. with the motivation of providing a way to relatively weigh various components in a profile to determine personalized advertising (see Bilenko et al. abstract and paragraph 0031), when numerous profile attributes to determine which ad (inventive) to provide to user is known (see Green paragraphs 0061 -0063, 0054, and 0029).	
	
Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US 9727882 B1 teaches similar invention which describes The value corresponding to the event prediction factor 139 using the corresponding prediction weight 169 may be further based at least in part on other factors such as, for example, the popularity of an item. For example, assume the start of a promotion is identified by the event predictor service 121 during the predefined period of time. If the event predictor service 121 determines that the item associated with the promotion is a popular item as defined by the item data 130 and/or the interaction history 160 associated with the user profile data 127, the likelihood of a future occurrence of a sales event would be greater than if the item was not considered a popular item. As such, the weighted value associated with the event prediction factor 139 and the corresponding prediction weight 169 may be further adjusted to reflect the popularity of the item.

	

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Matching Firms, Managers, and Incentives” describes “Personnel economics is concerned with two problems that firms face: how to find the right employees and how to motivate them. Moreover, matching and incentive provision are tightly related: different people pursue different goals. A firm should select a hiring policy in view of the incentive structure it has in place, and it should select an incentive structure in view of the people it wants to hire. In a recent survey, however, Oyer and Schaefer ð2011Þ conclude that while several studies in personnel economics have made progress on the understanding of incentive provision, much less attention has been devoted to matching. In particular, relatively little is known about the ways firms and workers generate economic surplus by matching appropriately and on the mechanism through which firms strategically design job packages to source appropriate workers. A key obstacle to advancement in this area has been the dearth of integrated evidence, due to the fact that most data sets only contain information on one side of the match. In this paper, we shed light on the matching mechanism using a unique data set that provides detailed information on employees, firms, and the contracts that tie them. Our data, which cover a random sample of Italian managers, draw from a variety of sources: our own manager survey that contains information on contract, manager, and firm characteristics; managers’ social security data on earnings throughout their career; and firm balance sheet data. The data contain direct measures of manager characteristics, like risk aversion and talent; firm characteristics, such as ownership and governance structure; contract characteristics, such as sensitivity to firm performance both through variable pay and implicit career incentives; and measurable outcomes, such as manager effort and firm performance. To the best of our knowledge, this is the first time that—for any category of workers—firm-level information is combined with such a rich characterization of managerial preferences and compensation data drawn from individual social security records”.
	

Response to Arguments
6.	Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
A.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621